~-
             ~-
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                              Pagel of l



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                . JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offen~es Committed On or After November I, 1987)
                                             V.

                                                                                      Case Number: 3:19-mj-22672
                                Jorge Mares-Ramirez

                                                                                      Michael L. Crowley
                                                                                      Defendant's Attorney


           REGISTRATION NO. 86269298

           THE DEFENDANT:
            IZI pleaded guilty to count(s) ~1::_o_f-C.:..o_m__!..p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            0 was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section ·               Nature of Offense                                                            Count Number(s)
           8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                  1

           •    The defendant has been found not guilty on count(s)
                                                                                ----------'------------
           •    Count(s)                                                               dismissed on the motion of the United States.
                             -----------------
     ...
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:                                              ·

                                       ~     TIM~ -SERVED                       •    _ _ _ _ _ _ _ _ _ days

            IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
            ~ .Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            •  Court recommends defendant be deported/removed with relative, - , - - - - -- -- - - charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in.the defendant's economic circumstances.

                                                                                    Friday, July 5, 2019
                                                                                    Date of Imposition of Sentence

                c:.:: '::,
           Received
                        DUSM ~
                             ~
                                                       ?
                                                                                            2~ ·
                                                                                    HONORABLEMICAELs.BERG
                                                                                    UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                   3:19-mj-22672
